DETAILED ACTION
The amendment filed on 2/9/22 canceling all claims drawn to the elected invention and presenting only claims drawn to non-elected inventions is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because the claims are directed to inventions that are distinct from the invention originally claimed since the originally filed claims were directed to a race car with at least one sensor programed to execute different programming difficulty levels where each difficulty level was response to a different type of sensor or the algorithms requiring user provided information and claims 66-72 are directed to a vehicle with a proximity distance sensor and track with a barrier wherein the vehicle is configured to execute instructions based on relative inputs from the proximity sensor, claims 73-81 are directed to a vehicle with a line pattern detection sensor and track with predetermined patterns of visible markings wherein the vehicle is configured to execute instructions based on relative inputs from the line pattern detection sensor, claims 82-84 are directed to a method for controlling a vehicle using an external computer with visual display by enabling the creation of data sets using numeric values input into input fields and claims 85-86 are directed to a method for controlling a vehicle using an external computer with visual display with selectable graphical symbols to create a computer program that can be sent to the vehicle.  The claim sets as newly presented are distinct since they have a materially different design, mode of operation, function, and effect; the inventions do not overlap in scope, i.e., are mutually exclusive; and the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AMH
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711